         Case 19-08280          Doc 36        Filed 02/20/20 Entered 02/20/20 16:01:57                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Kurt S Mathiasson                                      )             Chapter 13
          Esperanza M Mathiasson                                 )             Case No. 19 B 08280
          Debtor(s)                                              )             Judge Timothy A Barnes

                                                       Notice of Motion

    Kurt S Mathiasson                                                          Debtor A ttorney: David M Siegel
    Esperanza M Mathiasson                                                     via Clerk's ECF noticing procedures
    6605 N Talman Apt 2
    Chicago, IL 60645


                                                                               >    Dirksen Federal Building
On February 27, 2020 at 9:00 am, I will appear at the location listed to the   >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 744
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Thursday, February 20, 2020.                    /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On March 22, 2019, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
June 06, 2019, for a term of 60 months with payments of $175.00.

The status of the debtor's plan is:   Current Month            Cash Due            Cash Received     Payment Default
                                            11                 $1,750.00             $1,400.00          $350.00

A summary of the 12 most recent receipt items is set forth below:              Report Date: 02/20/2020
                                                                               Due Each Month: $175.00
                                                                               Next Pymt Due: 02/21/2020

    Date           Ref Num            Amount                               Date           Ref Num         Amount
04/26/2019          5809740000          $200.00                        06/07/2019          1100579294       $175.00
08/05/2019          6071314000          $175.00                        08/06/2019          6071314000      -$175.00
08/16/2019          1101210614          $175.00                        10/31/2019          1101790021       $300.00
12/10/2019          1102020649          $550.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
